Citation Nr: 1338090	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in November 2011, at which time this issue was remanded for additional development.  The case is now, once more, before the Board for appellate review.  As will be discussed below, there has not been substantial compliance with the remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals that the file contains a November 2013 Appellant's Post-Remand Brief relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011 the Board remanded this issue for a VA examination to determine the diagnosis and etiology of the Veteran's current sleep disorder.  The Veteran was afforded a VA examination in February 2012 by a VA physician.  The Veteran underwent a sleep study and was diagnosed with insomnia, sleep disorder unspecified.  He was not found to have sleep apnea.  The examiner reviewed the claims file and discussed history with the Veteran, ultimately finding that his insomnia was less likely than not caused by his service or by a service-connected condition because there was a "very long interval" between the development of tinnitus and the onset of insomnia and because he took medication "occasionally only."

Unfortunately, this opinion is inadequate for evaluation of the current claim on appeal.  The examiner failed to address the question of aggravation by the Veteran's service-connected tinnitus, as was requested by the November 2011 remand.  The Board is obligated by law to ensure that the RO and AMC comply with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  The Board points out that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above that existing prior to the aggravation.  Id.

The November 2011 examiner also failed to consider the Veteran's lay statements regarding the onset of his insomnia coinciding with the onset of his tinnitus, and the examiner provides no explanation for his finding that there was a "very long interval" between the onsets of these two disorders.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  The Veteran's lay statements must therefore be considered and discussed by the examiner in order to provide an adequate rationale for the opinion provided.

Therefore, the Board finds that additional medical opinion is necessary regarding whether the Veteran's sleep disorder, diagnosed as insomnia, was caused or aggravated by his service-connected tinnitus, in order to ensure compliance with the November 2011 remand directives and to provide sufficient evidence to adjudicate the Veteran's claim.  Stegall, 11 Vet. App. 268.  It is thought that this opinion most appropriately comes from the February 2012 sleep study examiner, if available.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2012 VA examination and request that he prepare an addendum to the examination report which addresses the following:

(i)  Taking into consideration the Veteran's credible lay statements that he has had difficulty sleeping since 1991, is at least as likely as not (i.e., a 50 percent or greater probability) that his sleep disorder, to include insomnia, was caused by his service-connected tinnitus?  Please explain why or why not, with full discussion of the Veteran's medical history.  If a sleep disorder is not found to be caused by tinnitus, please discuss the likely etiology of the sleep disorder.

(ii)  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disorder, to include insomnia, is aggravated (permanently worsened beyond the natural progression) by his service-connected tinnitus?  Please explain why or why not.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  The Veteran may also be scheduled for another VA examination if this is deemed necessary by the examiner.

If the examiner who conducted the February 2012 VA examination is not available, forward the record to a similarly situated examiner.  If it is concluded that a new examination is indicated, schedule the Veteran for a new VA examination and request that the examiner address the same questions as above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

2.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiners documented their consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



